[Cite as Demmings v. Cuyahoga Cty., 2013-Ohio-499.]




                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                      No. 98958


                              WILLIAM DEMMINGS
                                                PLAINTIFF-APPELLANT

                                                  vs.

                       CUYAHOGA COUNTY, ET AL.
                                                DEFENDANTS-APPELLEES



                                         JUDGMENT:
                                          AFFIRMED


                                    Civil Appeal from the
                           Cuyahoga County Court of Common Pleas
                                    Case No. CV-783291


        BEFORE:           Keough, P.J., E.A. Gallagher, J., and McCormack, J.

        RELEASED AND JOURNALIZED:                       February 14, 2013
ATTORNEY FOR APPELLANT

James M. Johnson
110 Hoyt Block Building
700 W. St. Clair Avenue
Cleveland, Ohio 44113

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Brian Gutkoski
Assistant County Prosecutor
Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
KATHLEEN ANN KEOUGH, P.J.:

      {¶1} This cause came to be heard upon the accelerated calendar pursuant to

App.R. 11.1 and Loc.R. 11.1. The purpose of an accelerated appeal is to allow the

appellate court to render a brief and conclusory opinion. Crawford v. Eastland Shopping

Mall Assn., 11 Ohio App.3d 158, 463 N.E.2d 655 (10th Dist.1983); App.R. 11.1(E).

      {¶2} Plaintiff-appellant, William Demmings, appeals the trial court’s decision

denying his motion to amend his complaint. For the reasons that follow, we affirm.

      {¶3} In May 2010, Demmings, while an inmate at the Cuyahoga County jail, was

assaulted by another inmate. Demmings filed a complaint against defendants-appellees,

Cuyahoga County and Sheriff Bob Reid (“appellees”), alleging negligence. In July,

appellees filed their answer and simultaneously moved the trial court pursuant to Civ.R.

12(C) for judgment on the pleadings.     The trial court ordered Demmings to respond to

the motion on or before August 3, 2012.         On August 3, Demmings requested an

extension of time until August 7, to file his response. On August 14, Demmings filed his

brief in opposition and requested leave to amend his complaint.

      {¶4} The trial court issued a judgment entry on August 16, 2012, denying

Demmings’s motions for an extension of time and for leave to amend his complaint. In

this same judgment entry, the trial court granted the appellees’ Civ.R. 12(C) motion “as

defendants are entitled to immunity under R.C. 2744.02.”

      {¶5} Demmings appeals from this judgment entry, raising as his sole assignment of

error that the trial court abused its discretion in not allowing him to amend his complaint
pursuant to Civ.R. 15(A). Demmings does not assert any argument on appeal regarding

the trial court’s decision granting appellees’ Civ.R. 12(C) motion for judgment on the

pleadings.

       {¶6} It is well established that a trial court’s determination whether to grant a

motion for leave to amend a complaint will not be reversed on appeal absent an abuse of

discretion. Csejpes v. Cleveland Catholic Diocese, 109 Ohio App.3d 533, 541, 672

N.E.2d 724 (8th Dist.1996), citing Wilmington Steel Prods., Inc. v. Cleveland Elec. Illum.

Co., 60 Ohio St.3d 120, 573 N.E.2d 622 (1991). To prove an abuse of discretion,

Demmings must demonstrate more than an error of law and that the trial court’s denial of

his motion was unreasonable, arbitrary, or unconscionable. Id.

       {¶7} Civ.R. 15(A) allows for amendment of pleadings by leave of court or by

written consent of the other party after a responsive pleading has been made. Civ.R.

15(A) expressly provides, “[l]eave of court shall be freely given when justice so

requires.” The Ohio Supreme Court has held that “[t]he language of Civ.R. 15(A) favors

a liberal amendment policy and a motion for leave to amend should be granted absent a

finding of bad faith, undue delay or undue prejudice to the opposing party.” Hoover v.

Sumlin, 12 Ohio St.3d 1, 6, 465 N.E.2d 377 (1984).

       {¶8} In this case, Demmings sought to amend his complaint after the appellees

filed their Civ.R. 12(C) motion for judgment on the pleadings. The proposed amended

complaint sets forth additional facts in an attempt to state a claim of negligence against

the appellees.
       {¶9} In Wilmington Steel Prods., Inc., 60 Ohio St.3d at 123, 573 N.E.2d 622, the

Ohio Supreme Court held that “where a plaintiff fails to make a prima facie showing of

support for new matters sought to be pleaded, a trial court acts within its discretion to

deny a motion to amend the pleading.” See also Solowitch v. Bennett, 8 Ohio App.3d

115, 117, 456 N.E.2d 562 (8th Dist.1982). Where an amendment to the complaint would

have been futile, the trial court also does not abuse its discretion in denying the motion.

Perrin v. Bishop, 8th Dist. No. 64266, 1993 Ohio App. LEXIS 5736 (Dec. 2, 1993).

       {¶10} Granting a Civ.R. 12(C) judgment on the pleadings is appropriate where the

plaintiff has failed in his complaint to allege a set of facts that, if true, would establish the

defendant’s liability. Walters v. First Natl. Bank of Newark, 69 Ohio St.2d 677, 433

N.E.2d 608 (1982).

       {¶11} Although the trial court failed to state its reason for denying Demmings’s

motion for leave to file his amended complaint, the record shows that the trial court

properly denied Demmings’s motion because the purported amendment fails to allege a

set of facts that, if true, would establish the appellees’ liability.         Accordingly, the

amended complaint would not have cured any defect in the original complaint to survive

the appellees’ already filed Civ.R. 12(C) motion. Thus, granting Demmings leave to file

the amended complaint would have been futile.

       {¶12} Accordingly, we find that the trial court did not abuse its discretion in

denying Demmings’s motion to amend his complaint.                The assignment of error is

overruled.
      {¶13} Judgment affirmed.

      It is ordered that appellees recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




KATHLEEN ANN KEOUGH, PRESIDING JUDGE

EILEEN A. GALLAGHER, J., and
TIM McCORMACK, J., CONCUR